FPB BANCORP, INC. ARTICLES OF AMENDMENT CERTIFICATE OF THE DESIGNATION, PREFERENCES, RIGHTS AND LIMITATIONS OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A The undersigned, David W. Skiles, Chief Executive Officer of FPB Bancorp, Inc., DOES HEREBY CERTIFY: FPB Bancorp, Inc., a corporation organized and existing under the laws of the State of Florida (the “Corporation”), in accordance with the provisions of Section 607.0602 of the Florida Statutes, does hereby certify: The board of directors of the corporation (the “Board of Directors”) in accordance with the Articles of Incorporation of the Corporation and applicable law, adopted the following resolution on November 26, 2008 creating a series of 5,800 shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A”. RESOLVED, that pursuant to the provision of the Articles of Incorporation of the Corporation and applicable law, a series of Preferred Stock, par value $0.01 per share, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1. Designation and Number of Shares. There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” (the “Designated Preferred Stock”). The authorized number of shares of Designated Preferred Stock shall be 5,800. Part 2. Standard Provisions.
